Citation Nr: 1706082	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-22 110A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to an evaluation in excess of 10 percent for cervical strain with degenerative changes.

4.  Entitlement to an evaluation in excess of 20 percent for low back strain with compression deformity.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active from August 1977 to July 1983, from June 1985 to February 1988, and from April 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in a December 2016 statement the Veteran's representative included the issue of entitlement to service connection for a left groin condition along with the issues listed above as an issue to be withdrawn.  Review of the claims file reveals that the Veteran was granted entitlement to service connection for left leg shortening (claimed as pelvic tilt and left groin pain) in a July 2013 rating decision.  As this was a complete grant of the issue, that issue is no longer on appeal before the Board and is not included above.


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


